Citation Nr: 1629432	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing in his January 2010 VA Form 9.  However, the Veteran withdrew this request in a September 2011 statement.  As such, there are no outstanding Board hearing requests.

In an April 2013 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

After the January 2016 supplemental statement of the case, additional evidence was associated with the claims file in the form of treatment records from the State of Florida Department of Corrections dated from February 2013 to July 2013.  The Veteran has not provided a waiver of the AOJ's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  However, the AOJ will have an opportunity to review these records upon remand.

This appeal was processed using the Virtual VA paperless claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the directives of the April 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (findings that a remand by the Board confers on the appellant the right to compliance with its remand orders).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The April 2013 Board remand directed the AOJ to provide with the Veteran with a VA examination to determine the nature and etiology of any psychiatric disorder that was present.  During a February 2014 VA examination, the examiner documented that the Veteran had diagnoses of unspecified personality disorder, unspecified depressive disorder, unspecified psychotic disorder, alcohol use disorder, and cocaine use disorder.  

In a March 2014 addendum opinion, the examiner opined that the Veteran's mental disorder was not caused by or a result of an in-service illness.  The examiner noted that there was no formal diagnosis of a mental disorder in the Veteran's service treatment records, and there was insufficient evidence that the Veteran's current diagnoses were caused by an in-service event.  The examiner did not explain why it was significant that the Veteran did not receive a diagnosis for these disorders during service.  38 C.F.R. § 3.303(d).   The examiner also failed to address the March 1973 Report of Medical History's documentation of mild nervousness.  Moreover, the examiner did not opine as to whether the Veteran's personality disorder was subject to a superimposed disease or injury that resulted in additional disability.

During the February 2014 VA examination, the Veteran reported a PTSD stressor related to seeing body parts in Okinawa, Japan.  As such, the examiner only evaluated this stressor.  However, the Veteran has also described another stressful incident involving riots in Okinawa.  See January 2008 Statement in Support of Claim for Service Connection for PTSD.  The examiner did not address this second stressor, to include whether it was related to fear of hostile military or terrorist activity.  The Board finds that the examiner should address all of the reported stressors of record on remand.
The Board also finds that additional development is needed regarding the Veteran's reported PTSD stressors.  In July 2008, the RO made a formal finding that there was a lack of information to verify the stressors.  In support of its finding, the RO noted that the Veteran was unable to remember his unit of assignment even though he provided dates of the stressful event in Okinawa, Japan.  Although the Veteran did state that he could not remember certain information regarding his unit, he also informed the RO that his specific battalion was listed on his DD Form 214.  A review of the Veteran's DD Form 214 shows that this information is included in the document.  It is unclear whether the RO considered this information in making its determination.  Upon remand, the Board finds RO should consider this information and make another determination as to whether the reported in-service stressors can be corroborated.

In addition, the Veteran contends that his psychiatric disorders are due to herbicide exposure in Okinawa.  See January 2008 Statement in Support of Claim; October 2007 Veteran's Application for Compensation and/or Pension.  However, the RO did not follow the steps provided by the M21-1 for verifying herbicide exposure on a factual basis when the Veteran reports exposure in locations other than the Republic of Vietnam, the Korean DMZ, or Thailand.  The M21-1 states that if the Veteran fails to provide the necessary information to verify his herbicide exposure, the case should be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1, IV.ii.1.H.7.a.   However, no formal finding was made.  As such, the relevant development specified by the M21-1 should be completed upon remand.

The Board also notes that a May 2015 VA treatment record stated that the Veteran was applying for Social Security Administration (SSA) benefits.  However, the claims file does not contain any SSA records.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Gulf Coast Veterans Health Care System dated since January 2016. 

3.  In determining whether the Veteran has provided sufficient information related to an in-service stressor for PTSD, the RO should consider the information from the Veteran's DD Form 214 identifying his specific battalion assignment alongside the details provided in the Veteran's January 2008 Statement in Support of Claim for Service Connection for PTSD, and any personnel records that may be available.   Any additional development deemed necessary to verify the claimed stressors should be completed and all actions to verify the reported stressors should be fully documented in the claims file.  The AOJ should then make another formal finding as to whether the stressors have been verified. 

4.  Comply with the evidentiary development as directed in M21-1, IV.ii.1.H.7.a.  Specifically, the AOJ must furnish to the VA Compensation Service the pertinent data of the Veteran's reported Agent Orange exposure in Okinawa, Japan.  In addition, the AOJ must request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Veteran has not furnished sufficient information to permit a search by the JSRRC, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of any symptomatology therein.  If the Veteran has verified herbicide exposure, the examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically related to the herbicide exposure.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

Regardless of the conclusions reached, the examiner must address the statement from the March 1973 Report of Medical History that the Veteran had mild nervousness.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

